NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

TEMPUR-PEDIC MANAGEMENT, INC. AND DAN
FOAM APS,
Appellants,

Vl

FKA DISTRIBUTING CO.,
Defendant-Appellee.

2012-1052
(Opposition no. 91185706)

Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.

Before BRYsoN, MooRE and O’MALLEY, Circuit Judges.
O’MALLEY, Circuit Judge.
0 R D E R

The parties jointly move to remand this case to the
Trademark Trial and Appeal Board ("Board"), due to
settlement.

The parties state that they have settled the case and
move to remand so that the Board can consider a motion
to vacate its decision. We grant the motion to the extent
that we remand for the limited purpose of the Board's

TEMPUR-PEDIC V. FKA DISTRIBUTING 2

consideration of the parties' motions. Ohio Willow Wood
Co. v. Thermo-Ply, Inc., 629 F.3d 1374, 1375 (Fed. Cir.
2011). We retain jurisdiction so that any of the parties
may seek appellate review by notifying the clerk of the
court within thirty days of entry of the Board's determina-
tion on remand. The appeal is held in abeyance pending
the resolution of the motion by the Board. The parties
should promptly inform this court of the Board's ruling on
the motion and should propose how they believe the
appeals should proceed in light of the Board's ruling.

In granting the motion, the Federal Circuit takes no
position as to whether the Board should grant the motion
for vacatur.

Upon consideration thereof,
IT IS ORDERED THAT:

The motion to remand is granted to the limited extent
explained above. The court retains jurisdiction over the
appeal at this time.

FoR THE C0URT
SEP 2 0 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Amy L. Vandamme., Esq.
Robert C.J. Tuttle, Esq. F"_Ep
EA|.SFOB
825 ""r?¢‘%‘.’=‘»§B§’§/?_'T'~.’¢R¢un

SEP 20 2012

JAN HORBA|.V
CLERK